Citation Nr: 1301249	
Decision Date: 01/11/13    Archive Date: 01/16/13

DOCKET NO.  06-27 745	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for residuals of dehydration. 

2.  Entitlement to an initial rating in excess of 10 percent prior to February 14, 2011, and in excess of 20 percent thereafter for lumbar discogenic disease at the L4-L5 level, manifested by chronic low back pain and paralumbar muscle spasm.

3.  Entitlement to an initial rating in excess of 10 percent for right lower extremity radiculopathy.

4.  Entitlement to an initial compensable rating prior to December 18, 2006, and in excess of 10 percent thereafter for surgical scarring resulting from umbilical hernia repair. 

5.  Entitlement to an initial rating in excess of 30 percent prior to March 25, 201, for major depressive disorder.

6.  Entitlement to an initial rating in excess of 50 percent for major depressive disorder.

7.  Entitlement to a total disability rating for compensation purposes based on individual unemployability (TDIU).


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and his father


ATTORNEY FOR THE BOARD

T. Azizi-Barcelo, Counsel


INTRODUCTION

The Veteran has verified active duty service in the United States Army from January 2003 to December 2004, with service in Iraq from May 2003 to December 2003.  Additionally, the record reflects a prior period of active duty totaling 5 months and 6 days, which was also reported as occurring from February 2002 to November 2002. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a rating decision issued in August 2005 by the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, the Commonwealth of Puerto Rico.  The Veteran and his father testified at a hearing before a Decision Review Officer (DRO) in October 2006.  A transcript of such hearing is contained in the claims file.  In October 2010, the Board remanded the claims for additional development and they now return for further appellate review.  

The Board notes that when the case was previously before the Board in October 2010, the issue of entitlement for an increased rating for a lumbar spine disability was characterized as "entitlement to an initial rating in excess of 10 percent for lumbar discogenic disease at the L4-L5 level, manifested by chronic low back pain and paralumbar muscle spasm with lumbar radiculitis to the right leg."  By an April 2012 rating decision, the RO increased the Veteran's disability rating for lumbar discogenic disease at the L4-L5 level, manifested by chronic low back pain and paralumbar muscle spasm to 20 percent, effective February 14, 2011, and assigned a separate 10 percent disability rating for right leg radiculopathy, effective December 18, 2006.  The rating decision specifically advised the Veteran that the assignment of a separate 10 percent rating for right leg radiculopathy represented a partial grant of the benefits sought on appeal for that issue as he was not awarded the maximum benefit provided by the rating schedule.  Because these increased ratings do not represent a grant of the maximum benefits allowable, the issues remain in appellate status.  AB v. Brown, 6 Vet. App. 35, 38   (1993) (holding that a grant of a higher rating during the course of an appeal, but less than the maximum benefits allowable, does not abrogate the appeal).  Accordingly, the issues have been framed as listed on the title page.  

By contrast, the issue of entitlement to service connection for a left leg disorder, which was previously before the Board in October 2010, at which time it was remanded for further development, was subsequently granted.  Specifically, a June 2012 rating decision granted service connection for radiculopathy of the left lower extremity and assigned an initial 10 percent rating, effective December 28, 2006.  The Veteran was specifically advised that such represented a total grant of benefits sought on appeal and, therefore, was considered resolved in full.  As the June 2012 decision is a full grant of the benefit sought on appeal and the Veteran has not disagreed with the rating or effective date assigned, the issue is no longer in appellate status.  Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997).  However, as will be discussed below, the rating criteria pertinent to the evaluation of the Veteran's service-connected back disability provides that neurologic impairment is separately rated.  Therefore, in connection with such claim, the Board will consider the propriety of the assigned 10 percent rating for radiculopathy of the left lower extremity.

The Board further notes that the Veteran's service-connected acquired psychiatric disorder was initially characterized as dysthymic disorder; however,  in the June 2012 rating decision, the AOJ noted that his current psychiatric disorder was diagnosed as major depressive disorder by the March 2011 VA examiner.   Additionally, the AOJ acknowledged that the VA examiner indicated that his dysthymic disorder was contained within such diagnosis.  Therefore, the AOJ recharacterized the Veteran's service-connected acquired psychiatric disorder as major depressive disorder. 

The evidence of  record shows that Veteran is currently unemployed and he has applied for Social Security Administration (SSA) disability benefits due to a psychiatric disability.  In Rice v. Shinseki, 22 Vet. App. 447 (2009), the United States Court of Appeals for Veterans Claims (Court) held that a claim of entitlement to a TDIU is part of an initial rating claim when such claim is expressly raised by the Veteran or reasonably raised by the record.  Therefore, the Board finds that this issue is properly before it for appellate consideration and, as such, has been included on the title page.

The October 2010 remand determined that claims for service connection for tinnitus, headaches, and joint pains as well as an application to reopen a claim of entitlement to service connection for posttraumatic stress disorder (PTSD) were raised by the record, and referred the claims to the agency of original jurisdiction (AOJ) for appropriate action.  As it does not appear that the claims have been adjudicated by the AOJ, the Board does not have jurisdiction over them, and they are again referred to the AOJ for appropriate action. 

The claims for entitlement to an initial rating in excess of 50 percent for a psychiatric disorder and entitlement to a TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, D.C.


FINDINGS OF FACT

1.  The Veteran does not have a diagnosis of residuals of an in-service episode of heat stroke or dehydration.  

2.  For the entire appeal period, the Veteran's lumbar discogenic disease at the L4-L5 level, manifested by chronic low back pain and paralumbar muscle spasm, was manifested by forward flexion of the thoracolumbar spine of greater than 30 degrees but not greater than 60 degrees, no more than mild bilateral lower extremity radiculopathy, and no bladder or bowel dysfunction or incapacitating episodes.  

3.  For the entire appeal period, right lower extremity radiculopathy is manifested by mild impairments in motor skills, sensation and vibration; however, overall the disability does not more nearly approximate moderate incomplete paralysis of the sciatic nerve.

4.  Prior to December 18, 2006, the Veteran's surgical scarring resulting from umbilical hernia repair was not manifested limitation of motion or loss of function of the affected area, was not tender, deep, unstable, or adherent to underlying tissue; and there was no evidence of edema, inflammation, or keloid.

5.  As of December 18, 2006, the Veteran's surgical scarring resulting from umbilical hernia repair is manifested by a 1 x 4 centimeters scar that is painful, hyperpigmentated, and productive of skin breakdown over the scar with a frequency of 2 or more times per year, but less than monthly; there is also evidence of a small depressible protrusion measuring .2 x .2 centimeters, located at the internal aspect of umbilical border; there is no evidence of a deep scar, the affected area does not exceed 6 inches, and there is no evidence of limited motion or loss of function of the affected area, or adherence to the underlying tissue, edema, inflammation, keloid, or ulceration.

6.  Resolving all doubt in the Veteran's favor, for the entire appeal period, his major depressive disorder is shown to be productive of at least occupational and social impairment with reduced reliability and productivity.


CONCLUSIONS OF LAW

1.  The criteria for service connection for residuals of dehydration have not been met.  38 U.S.C.A. §§ 1110, 1112, 5107 (West 2002 & Supp. 2012); 38 C.F.R. 
§§ 3.102, 3.303 (2012).

2.  For the entire appeal period, the criteria for an initial 20 percent rating, but no higher, for lumbar discogenic disease at the L4-L5 level, manifested by chronic low back pain and paralumbar muscle spasm, have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5237-5243 (2012).

3.  For the entire appeal period, the criteria for an initial rating in excess of 10 percent for right lower extremity radiculopathy have not been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 4.1-4 .14, 4.124a, Diagnostic Code 8520 (2012). 

4.  Prior to December 18, 2006, the criteria for an initial compensable rating for surgical scarring resulting from umbilical hernia repair were not met.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.10, 4.118, Diagnostic Codes 7801-7805 (2008).

5.  As of December 18, 2006, the criteria for an initial rating in excess of 10 percent for surgical scarring resulting from umbilical hernia repair are not met.  38 U.S.C.A. 
§§ 1155, 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.10, 4.118, Diagnostic Codes 7801-7805 (2008), (2012).

6.  Prior to March 25, 2011, the criteria for an initial 50 percent rating for major depressive disorder have been met.  38 U.S.C.A. § 1155 (West 2002 & Supp. 2012); 38 C.F.R. §§ 4.3, 4.130, Diagnostic Code 9434 (2012).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2012); 38 C.F.R §§ 3.102, 3.156(a), 3.159, 3.326(a) (2012).  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1).  

In Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), the United States Court of Appeals for Veterans Claims (Court) held that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include: 1) Veteran status; 2) existence of a disability; 3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the Court held that a VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be provided to a claimant before the initial unfavorable AOJ decision on the claim for VA benefits.  

Pertinent to the Veteran's claim for service connection, the Board finds that VA has satisfied its duty to notify under the VCAA.  Specifically, a March 2005 letter, sent prior to the initial unfavorable decision issued in August 2005, advised the Veteran of the evidence and information necessary to substantiate his service connection claim as well as his and VA's respective responsibilities in obtaining such evidence and information.  Additionally, a November 2007 letter advised him of the information and evidence necessary to establish a disability rating and an effective date in accordance with Dingess/Hartman, supra.  

While the November 2007 letter was issued after the initial August 2005 rating decision, the United States Court of Appeals for the Federal Circuit has held that VA could cure such a timing problem by readjudicating the Veteran's claim following a compliant VCAA notification letter.  Mayfield v. Nicholson, 444 F. 3d 1328, 1333-34 (Fed. Cir. 2006).  The Court clarified that the issuance of a statement of the case could constitute a readjudication of the Veteran's claim.  See Prickett v. Nicholson, 20 Vet. App. 370 (2006).  In the instant case, after the November 2007 letter was issued, the Veteran's claim was readjudicated in the June 2012 supplemental statement of the case.  Therefore, any defect with respect to the timing of the VCAA notice has been cured. 

Relevant to the initial rating claims adjudicated herein, The Board observes that the Veteran has appealed with respect to the propriety of the initially assigned ratings for his back disability, right lower extremity radiculopathy, surgical scarring resulting from umbilical hernia repair, and major depressive disorder  from the original grant of service connection.  VA's General Counsel has held that no VCAA notice is required for such downstream issues.  VAOPGCPREC 8-2003, 69 Fed. Reg. 25180  (May 5, 2004).  In addition, the Board notes that the Court held that "the statutory scheme contemplates that once a decision awarding service connection, a disability rating, and an effective date has been made, § 5103(a) notice has served its purpose, and its application is no longer required because the claim has already been substantiated."  Dingess v. Nicholson, 19 Vet. App. 473, 490 (2006).  In this case, the Veteran's claims for service connection for his back disability, right lower extremity radiculopathy, surgical scarring resulting from umbilical hernia repair, and major depressive disorder were granted and initial ratings were assigned in the August 2005 rating decision on appeal.  Therefore, as the Veteran has appealed with respect to the initially assigned ratings, no additional 38 U.S.C.A. § 5103(a)  notice is required because the purpose that the notice is intended to serve has been fulfilled.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007). 

The Board also finds that the duty to assist requirements have been fulfilled.  All relevant, identified, and available evidence has been obtained, and VA has notified the Veteran of any evidence that could not be obtained.  In this regard, the Veteran's service treatment and personnel records as well as VA treatment records have been obtained and considered.  In this regard, neither the Veteran nor his representative have identified any outstanding treatment records that have not been obtained.  Additionally, the Board notes that the evidence shows that the Veteran has applied for Social Security Administration (SSA) disability benefits due to his service-connected acquired psychiatric disorder.  While the SSA records are not of record, the Board herein grants his claim for a higher initial rating for such disability to 50 percent and remands a rating in excess of such for further development, to include obtaining such records.  Therefore, as his claim for a rating in excess of 50 percent is not being denied herein, there is no prejudice in the Board proceeding with a decision at this time.  Moreover, he has not indicated, and the record does not otherwise show, that his claimed residuals of dehydration, back disability, right lower extremity radiculopathy, or surgical scarring resulting from umbilical hernia repair was the basis of his SSA disability claim.  Therefore, it is not necessary to request records from SSA prior to deciding such claims.  See Golz v. Shinseki, 590 F.3d 1317 (Fed. Cir. 2010) (holding that "there must be specific reason to believe [SSA] records may give rise to pertinent information to conclude that they are relevant").  Additionally, the Veteran has not identified any additional, outstanding records necessary to decide his pending appeal.  

The Veteran was also afforded a VA examination in June 2005 with respect to his claim for service connection for residuals of dehydration.  The Board finds that such VA examination is adequate to decide the issue, as it is predicated on an interview with the Veteran; a review of the record, to include his service treatment records; and a physical examination.  The Board notes that, as the VA examiner, a medical professional, did not diagnose residuals of dehydration or heat stroke, he did not offer an etiological opinion.  Furthermore, in the absence of current residuals that may be attributed to the Veteran's in-service episode of dehydration/heat stroke, the Board finds that it is not necessary to obtain such an opinion.  Also, as relevant to his initial rating claims, the Veteran was examined by VA in June 2005, December 2006, March 2008, February 2011, and March 2011 with addendums obtained in May 2012 and June 2012.  Neither the Veteran nor his representative has alleged that such examinations are inadequate for rating purposes.  Moreover, the Board finds that the examinations are adequate in order to evaluate the Veteran's service-connected disabilities as it includes an interview with the Veteran, a review of the record, and a full examination, addressing the relevant rating criteria.  Therefore, the Board finds that the examination reports of record are adequate to adjudicate the Veteran's initial rating claims and no further examination is necessary.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination and opinion regarding the issues decided herein has been met.  

The Veteran was also provided an opportunity to set forth his contentions during a DRO hearing in October 2006.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the Court held that 38 C.F.R. § 3.103(c)(2) requires that the RO Decision Review Officer or Veterans Law Judge who chairs a hearing to fulfill two duties: (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  

Here, during the October 2006 hearing, the DRO enumerated the issues on appeal.  Also, information was solicited regarding onset of the Veteran's claimed residuals of dehydration, his current symptoms, and any causal link between the claimed disorder and active service.  Relevant to his initial rating claims, the Veteran and his father discussed his current symptomatology and how it affects his daily life and employment.  Therefore, the hearing focused on the elements necessary to substantiate the Veteran's claims, to include the necessity of a causal connection between his claimed residuals of dehydration and service, and an increase in symptomatology of his service-connected disabilities.  Therefore, not only were the issues "explained . . . in terms of the scope of the claim for benefits," but "the outstanding issues material to substantiating the claim," were also fully explained.  See Bryant, 23 Vet. App. at 497.  Moreover, the hearing discussion did not reveal any evidence that might be available that had not been submitted by the Veteran or otherwise obtained by VA.

As indicated in the Introduction, in October 2010, the Board remanded the case for additional development.  As discussed in the preceding paragraphs, VA treatment records dated through June 2012 have been obtained and the Veteran was afforded VA examinations in February 2011 and March 2011 with addendums in May 2012 and June 2012 so as to determine the current nature and severity of his service-connected disabilities in accordance with the October 2010 remand directives.  Therefore, the Board finds that the AOJ has substantially complied with the October 2010 remand directives such that no further action is necessary in this regard.  See D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (remand not required under Stegall v. West, 11 Vet. App. 268   (1998), where the Board's remand instructions were substantially complied with), aff'd, Dyment v. Principi, 287 F.3d 1377 (2002). 

Thus, the Board finds that VA has fully satisfied the duty to assist.  In the circumstances of this case, additional efforts to assist or notify the Veteran in accordance with the VCAA would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to requirements of the law does not dictate an unquestioning, blind adherence in the face of overwhelming evidence in support of the result in a particular case; such adherence would result in unnecessarily imposing additional burdens on VA with no benefit flowing to the appellant); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which would only result in unnecessarily imposing additional burdens on VA with no benefit flowing to the appellant are to be avoided).  VA has satisfied its duty to inform and assist the Veteran at every stage in this case, at least insofar as any errors committed were not harmful to the essential fairness of the proceeding.  Therefore, he will not be prejudiced as a result of the Board proceeding to the merits of his claims.


Service Connection

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service connection may also be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Direct service connection may not be granted without evidence of a current disability; in-service incurrence or aggravation of a disease or injury; and a nexus between the claimed in-service disease or injury and the present disease or injury.  38 U.S.C.A. § 1112; 38 C.F.R. § 3.304.  See also Caluza v. Brown, 7 Vet. App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996) [(table)].

Alternatively, service connection may be established under 38 C.F.R. § 3.303(b) by (a) evidence of (i) the existence of a chronic disease in service or during an applicable presumption period under 38 C.F.R. § 3.307 and (ii) present manifestations of the same chronic disease, or (b) when a chronic disease is not present during service, evidence of continuity of symptomatology.

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

The Veteran claims that he currently suffers from residuals of dehydration.  He contends that, following an incident of heat stroke during service, he has experienced dizziness and, on at least one occasion, has fallen. 

Service treatment records show that, in August 2003, the Veteran was hospitalized for 5 days for severe dehydration.  On examination in May 2004, the Veteran reported being hospitalized for heat stroke in August 2003.  No residuals were noted.  After service, on VA examination in June 2005, the examiner noted hospitalization for an episode of dehydration in August 2003, which resolved with treatment.  Following a review of the Veteran's claims file and an examination of the Veteran, the examiner diagnosed no residuals of dehydration, no late effects.  Furthermore, there is no evidence in the service treatment records, VA treatment records or VA examination reports, of any diagnosis related to residuals of an in-service episode of heat stroke or dehydration.

Given the above, the Board finds that entitlement to service connection for residuals of heat stroke or dehydration is not warranted.  The evidence of record does not show that the Veteran has a current diagnosis of any chronic residuals of heat stroke.  The May 2004 service examination specifically indicates that there were no residuals of dehydration following the August 2003 heat stroke.  Service treatment records dated thereafter do not reference any sequelae or residuals of this incident.  Similarly, a diagnosis of no residuals of dehydration, no late effects, was rendered by the examiner who conducted the Veteran's VA June 2005 general medical examination. 

The Board acknowledges the Veteran's competent and credible reports of dizziness and falling.  He is competent to provide such reports because he personally experiences the symptoms identified therein.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Barr v. Nicholson, 21 Vet. App. 303 (2007).  He also is credible in reporting these symptoms and the Board finds no reason to doubt the Veteran.  See Caluza v. Brown, 7 Vet. App. 498, 510-11 (1995) (holding that a showing of interest, bias, and inconsistent statements generally are the factors used to evaluate credibility).  However, he is not competent to link such symptoms to a diagnosed disability.  In this regard, attributing physical symptoms to a specific anatomical cause requires specialized knowledge as such is a complex medical inquiry.  See Woehlaert v. Nicholson, 21 Vet. App. 456 (2007) (although the claimant is competent in certain situations to provide a diagnosis of a simple condition such as a broken leg or varicose veins, the claimant is not competent to provide evidence as to more complex medical questions).  There is no indication that the Veteran possesses such specialized knowledge and, therefore, he is not competent to offer an opinion regarding their relationship to his in-service episode of dehydration or heat stroke. 

The presence of a disability at the time of filing of a claim or during its pendency warrants a finding that the current disability requirement has been met, even if the disability resolves prior to the Board's adjudication of the claim.  McClain v. Nicholson, 21 Vet. App. 319 (2007).  

Therefore, the Board finds that, since filing his claim in February 2005, the Veteran does not have a diagnosis of residuals of an in-service episode of heat stroke or dehydration.  To the extent that the Veteran may complain of dizziness and occasional falls, complaints of symptoms alone, without a diagnosed or identifiable underlying malady or condition, do not constitute a disability for which service connection may be granted.  Degmetich v. Brown, 8 Vet. App. 208 (1995) (compensation may only be awarded to an applicant who has a disability existing on the date of the application, and not for a past disability); Sanchez-Benitez v. West, 13 Vet. App. 282 (1999) (pain, alone, without a diagnosed or identifiable underlying malady or condition, does not in and of itself constitute a disability for which service connection may be granted); Brammer v. Derwinski, 3 Vet. App. 223 (1992) (in the absence of proof of the claimed disability, there can be no valid claim).  Here, the preponderance of the evidence of record is against a finding of any current diagnosis of residuals of an in-service episode of heat stroke or dehydration.  

In reaching this determination, the Board acknowledges that VA is statutorily required to resolve reasonable doubt in favor of the Veteran when there is an approximate balance of positive and negative evidence regarding the merits of an outstanding issue.  However, that is not applicable in this case because the preponderance of the evidence is against the Veteran's claim.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 38 U.S.C.A. § 5107(b).



Initial Ratings

Ratings for service-connected disabilities are determined by comparing the Veteran's symptoms with criteria listed in VA's Schedule for Rating Disabilities, which is based, as far as practically can be determined, on average impairment in earning capacity.  Separate diagnostic codes identify the various disabilities.  38 C.F.R. Part 4.  When rating a service-connected disability, the entire history must be borne in mind.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Where there is a question as to which of two ratings shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  The Board will consider entitlement to staged ratings to compensate for times since filing the claim when the disability may have been more severe than at other times during the course of the claim on appeal.  Fenderson v. West, 12 Vet. App. 119 (1999).

VA has a duty to acknowledge and consider all regulations that are potentially applicable through the assertions and issues raised in the record, and to explain the reasons and bases for its conclusions.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

Lumbar Spine Disability

An August 2005 rating decision granted service connection for lumbar discogenic disease at the L4-L5 level, manifested by chronic low back pain and paralumbar muscle spasm, and assigned a 10 percent rating, effective December 30, 2004, the first day following discharge from service.  In a rating decision in April 2012, the AOJ increased the Veteran's disability rating for a lumbar spine disability to 20 percent, effective February 14, 2011.  The Veteran contends that he is entitled to higher initial disability ratings for his lumbar spine disability.  

Rating factors for a disability of the musculoskeletal system include functional loss due to pain supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion, weakened movement, excess fatigability, swelling, and pain on movement.  38 C.F.R. §§ 4.40, 4.45; DeLuca v. Brown, 8 Vet. App. 202 (1995).  

In determining the degree of limitation of motion, the provisions of 38 C.F.R. 
§§ 4.10, 4.40, and 4.45 are for consideration.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).  

The basis of disability evaluation is the ability of the body as a whole, or of the psyche, or of a system or organ of the body to function under the ordinary conditions of daily life including employment.  38 C.F.R. § 4.10. 

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination and endurance. Functional loss may be due to the absence or deformity of structures or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by the visible behavior in undertaking the motion.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  38 C.F.R. § 4.40.  In Mitchell v. Shinseki, 25 Vet. App. 32 (2011), the Court held that, although pain may cause a functional loss, "pain itself does not rise to the level of functional loss as contemplated by VA regulations applicable to the musculoskeletal system."  Rather, pain may result in functional loss, but only if it limits the ability "to perform the normal working movements of the body with normal excursion, strength, speed, coordination, or endurance."  Id., quoting 38 C.F.R. § 4.40.  

With respect to joints, in particular, the factors of disability reside in reductions of normal excursion of movements in different planes. Inquiry will be directed to more or less than normal movement, weakened movement, excess fatigability, incoordination, pain on movement, swelling, deformity or atrophy of disuse.  38 C.F.R. § 4.45. 

The intent of the Rating Schedule is to recognize actually painful, unstable or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59.  In Burton v. Shinseki, 25 Vet. App. 1, 5 (2011), the Court found that, when 38 C.F.R. § 4.59 is raised by the claimant or reasonably raised by the record, even in non-arthritis contexts, the Board should address its applicability.   

The Veteran's service treatment records show that he injured his back in service.  VA treatment records following discharge from service in December 2004, show complaints of chronic low back pain in the paralumbar region.  

On VA general examination in June 2005, the Veteran reported low back pain.  On examination, posture was erect and gait was normal.  There was occasional limping due to lumbar pain and changes in position.  The examiner noted with mild space narrowing at L4-L5, tenderness, and paralumbar muscular spasm.  No muscular atrophy or ankylosis was noted.  X-rays of the lumbar spine revealed well-preserved vertebral body height and alignment was intact.  There was mild disc space narrowing at L4-L5, with no body injury or bonded structures.  Occult spina bifida at the upper sacrum was shown.  Sensory examination, reflexes and coordination were normal.  The diagnosis was lumbar L4-L5 discogenic disease, chronic low back pain and paralumbar muscular spasm.  

On VA examination in December 2006, the Veteran complained of low back pain with muscle spasms.  The pain radiated to both legs.  He related severe flare-ups of pain rated as 8/10, and lasting a few days 2 to 3 times a week.  The Veteran denied urinary or fecal incontinence, although he reported urinary frequency.  The Veteran also related erectile dysfunction.  There were no episodes of physician prescribed bed rest during the previous 12 months.  The Veteran used a brace at work and could not use a bullet proof vest due to back pain.  He was able to walk 1/4 mile, although during flare-ups he reported inability to walk.  Physical examination revealed normal posture, antalgic gait and no ankylosis.  No spasm or atrophy noted on examination.  There was guarding, pain with motion and tenderness, which was not severe enough to be responsible for abnormal gait or abnormal spinal contour.  Lumbar flexion was to 45 degrees with pain at 35 degrees.  There was no additional limitation of motion after three repetitions.  Extension was to 15 degrees with pain.  There was additional limitation of motion after three repetitions.  Motion was limited by pain.  Bilateral lateral flexion was 0-25 degrees with pain, and bilateral lateral rotation was 0-30 degrees with evidence of pain at 25 degrees, with no additional limitation of motion after three repetitions.  The Veteran reported loosing 2 weeks of work in the previous 12 months due to back pain and emotional problems.  The condition was determined to have a significant effect on the Veteran's employment as it resulted in increased absenteeism.  His back disability was also found to severely affect the Veteran's ability to perform activities of daily living.  

VA treatment report in February 2008 noted the Veteran's complaints of low back pain radiating to the lower extremities.  He denied bowel or bladder symptoms.  The Veteran had full active range of motion with tenderness over the paraspinal area.  He was treated with medication, NSAIDs and physical therapy.  In September 2009, he complained of low back pain treated with medication.  Back range of motion was noted as intact, muscle tone was adequate and there were no deformities.  No gross or sensory deficit was noted.  In August 2008, the Veteran was seen for low back pain that interfered with his activities of daily living.  The pain was worsened with forward flexion and squatting.  It was noted that in January 2006, a MRI revealed posterior osteophytes, as well as hypertrophy of the posterior elements, L4-L5 central and white tear, with L3-L4 and L5-S1 concentric disc bulges.  On examination, there was tenderness over the paraspinal and sciatic notch.  There was full active range of motion in all planes with pain worse on extension.  

On VA examination in February 2011, the Veteran complained of spasm, daily spine pain, and radiating pain in both legs.  He described the pain as moderate, deep and dull, and rated it as 6/10.  There was no history of hospitalization or flare-ups of the condition.  The Veteran denied bladder or bowel symptoms, as well as erectile dysfunction.  There were no episodes of physician prescribed bed rest during the previous 12 months.  He used a brace for assistance and was able to walk 1/4 mile.  Physical examination revealed normal posture, antalgic gait and no ankylosis.  No spasm or atrophy noted.  There was guarding, pain with motion and tenderness, which was noted as severe enough to be responsible for abnormal gait or abnormal spinal contour.  Lumbar flexion is 0-50 degrees, extension is 0-20 degrees, bilateral lateral flexion is 0-25 degrees and bilateral lateral rotation is 0-30 degrees.  There was objective evidence of pain with movement.  There were no additional limitations after three repetitions.  Detailed reflex exam findings revealed bilateral knee jerk 1+.  Sensory exam of the right lower extremity revealed decreased vibration as well as decreased pain or pinprick.  Sensory and motor examination of the left lower extremity was normal.  There was no atrophy.  The examiner noted clinical evidence of right radiculopathy, which was mild in nature since findings were subtle, sensory and motor, and provocative maneuvers in straight leg raise test, did not elicit classic radicular symptoms.  The examiner diagnosed L4-L5 small central and white tear, L3-L4 and L5-S1 disc bulges, and lumbar straightening secondary to paraspinal muscle spasm.  The Veteran reported losing 2 weeks of work in the previous year due to back pain.  The examiner opined that the disability had moderate effects n the Veteran's activities of daily living, and affected him occupationally in that he had problems with lifting, carrying, decreased strength and lower extremity pain.  

The Veteran's lumbar spine disability, to include degenerative disc disease, has been under Diagnostic Codes 5243.  Diagnostic code 5243 pertains to intervertebral disc syndrome, which is rated using the General Rating Formula for Diseases and Injuries of the Spine.  38 C.F.R. § 4.71a, Diagnostic Codes 5243, General Rating Formula for Diseases and Injuries of the Spine or the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes.  

Under the General Rating Formula for Diseases and Injuries of the Spine, a 10 percent rating is warranted for forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees, or combined range of motion of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees, or muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour.  A 20 percent rating is warranted for forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees, or the combined range of motion of the thoracolumbar spine not greater than 120 degrees, or muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  A 40 percent rating is warranted where there is forward flexion of the thoracolumbar spine of 30 degrees or less.  Higher ratings require ankylosis.  38 C.F.R. § 4.71a, General Rating Formula for Diseases and Injuries of the Spine. 

For VA compensation purposes, normal forward flexion of the thoracolumbar spine is 0 to 90 degrees, extension is 0 to 30 degrees, left and right lateral flexion are 0 to 30 degrees, and left and right lateral rotation are 0 to 30 degrees.  38 C.F.R. § 4.71a, General Rating Formula for Diseases and Injuries of the Spine, Note 2.  

Intervertebral disc syndrome can also be rated under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes. Such provides that a 10 percent rating is warranted for incapacitating episodes having a total duration of at least one week but less than 2 weeks during the last 12 months. A 20 percent rating is warranted for incapacitating episodes having a total duration of at least 2 weeks but less than 4 weeks during the past 12 months. A 40 percent rating is warranted for incapacitating episodes having a total duration of at least 4 weeks but less than 6 weeks during the past 12 months. A 60 percent rating is warranted for incapacitating episodes having a total duration of at least 6 weeks during the past 12 months. 

Note (1): For purposes of evaluations under 5293, an incapacitating episode is a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician. 

Note (2): If intervertebral disc syndrome is present in more than one spinal segment, provided that the effects in each spinal segment are clearly distinct, evaluate each segment on the basis of incapacitating episodes or under the General Rating Formula for Diseases and Injuries of the Spine, whichever method results in a higher evaluation for that segment. 

Prior to February 14, 2011, the evidence shows that on VA examination in December 2006, lumbar flexion was to 45 degrees with pain at 35 degrees.  There was no additional limitation of motion after three repetitions.  Extension was to 15 degrees with pain.  There was additional limitation of motion after three repetitions. Motion was limited by pain.  Bilateral lateral flexion was 0-25 degrees with pain, and bilateral lateral rotation was 0-30 degrees with evidence of pain at 25 degrees, with no additional limitation of motion after three repetitions.  Accordingly, resolving reasonable doubt in favor of the Veteran, the Board concludes that prior to February 14, 2011, the Veteran's limitation of motion of the lumbar spine, specifically flexion of the lumbar spine, falls within the range of 30 to 60 degrees, with consideration of additional limitation due to pain, fatigue, weakness, and lack of endurance.  Thus, under the General Rating Formula for Diseases and Injuries of the Spine the Board finds that the Veteran's lumbar spine disability had limitation of motion for which a 20 percent rating was warranted.  

The Board is required to consider the effect of pain and weakness when rating a service-connected disability on the basis of limitation of motion and has done so in making this finding.  38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca, supra.

However, the evidence fails to show that the Veteran's lumbar spine disability meets the criteria for a rating in excess of 20 percent at any time during the rating period under consideration.  The ranges of motion of the Veteran's lumbar spine, as shown on VA examination in February 2011, fall at most within the requirements for a 20 percent rating: forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees.  Limitation of flexion of the lumbar spine to 30 degrees or less is not shown.  The evidence does not show ankylosis or limitation of flexion to less than 30 degrees at any time under consideration.  Thus, the General Rating Formula for Diseases and Injuries of the Spine cannot serve as a basis for an increased rating. 

In addition, the evidence does not show any incapacitating episodes.  Therefore, the evidence does not show entitlement to any higher rating based on incapacitating episodes.  As the Veteran is not entitled to an increased rating based upon incapacitating episodes, it is necessary to determine whether the Veteran is entitled to a higher rating based upon his combined orthopedic and neurological manifestations. 

As for the orthopedic manifestations, as noted above, considering limitation of motion due to pain, the Veteran's ranges of motion warrant a rating of no more than 20 percent under the general rating formula.  The requirements for a higher rating limitation of flexion of the lumbar spine to 30 degrees or less, are not shown at any time during the period on appeal. 

As for neurologic manifestations, to the extent that the Veteran's low back disability has neurological manifestations, the Veteran is in receipt of separate compensable disability ratings for right and left-sided radiculopathy under 38 C.F.R. § 4.124a, Diagnostic Code 8520.  As explained in the Introduction of this decision, the Veteran has not disagreed with the rating assigned for radiculopathy of the left lower extremity, which has been assigned a 10 percent disability rating for mild incomplete paralysis of the sciatic nerve, effective December 18, 2006,  pursuant to 38 C.F.R. § 4.124a, Diagnostic Code 8520, in the June 2012 rating decision.  Under this Code, where paralysis is complete; the foot dangles and drops, no active movement possible of muscles below the knee, flexion of knee weakened or (very rarely), an 80 disability evaluation is warranted.  Severe incomplete paralysis with marked muscular atrophy warrants a 60 percent disability evaluation.  A 40 percent evaluation is warranted for moderately severe incomplete paralysis.  A 20 percent evaluation is warranted for moderate incomplete paralysis, and a 10 percent disability evaluation would be warranted for mild incomplete paralysis.  38 C.F.R. 
§ 4.124a, Diagnostic Code 8520.  

As discussed in the June 2012 rating decision, the evidence of record indicates a diagnosis of bilateral lumbar radiculopathy with complaints of radiating pain into both knees, femurs, and heels at the December 2006 VA examination.  At such time, there was some mild defect with left and right ankle plantar flexion and left and right great toe extension.  There was also mild defect in pinprick and light touch bilaterally.  Knee jerk and ankle jerk were both hypoactive bilaterally.  However, muscle tone was normal without atrophy, and plantar flexion was normal bilaterally.  Moreover, upon recent examination in May 2012, there was no objective evidence of left leg lumbar radiculopathy.  Therefore, as the Veteran's left lower extremity radiculopathy results in no more than mild impairment in that such was not even detected on the most recent examination and is wholly sensory in nature,  the Board finds that a rating in excess of 10 percent is not warranted.  38 C.F.R. § 4.124a.  Furthermore, absent evidence of radiculopathy of the left lower extremity prior to December 18, 2006, the assignment of a separate rating prior to such date is not warranted.

With regard to the currently assigned 10 percent disability rating for the right lower extremity, such claim is further addressed below.  In this regard, the Board also finds that, absent evidence of radiculopathy of the right lower extremity prior to December 18, 2006, the assignment of a separate rating prior to such date is not warranted.  The Board finds that the preponderance of the evidence is against a finding of any additional neurological impairment, including but not limited to loss of bowel or bladder control, associated with the Veteran's lumbar spine disability.  38 C.F.R. § 4.71a, Diagnostic Code 5243, Note 1.

The Board has determined that throughout the period on appeal, the Veteran is entitled to no more than the currently assigned 20 percent disability rating under any of the spinal rating criteria applicable.  Consideration has been given to the provisions of 38 C.F.R. §§ 4.40, 4.45, and 4.59.  Although the Veteran has complained of flare-ups, they occurred only after certain activities, and are not shown to have limited flexion to 30 degrees or less.  DeLuca, supra.  As to whether the Veteran is entitled to a separate rating for his neurological manifestations, other than the service-connected right and left lower extremity radiculopathy, there are no objective neurological manifestations demonstrated or diagnosed by any physician at any time during the period under consideration.  Accordingly, the Board finds that the Veteran is not entitled to additional separate ratings for neurological manifestations. 

The Board is required to consider the effect of pain and weakness when rating a service-connected disability on the basis of limitation of motion.  38 C.F.R. §§ 4.40, 4.45; DeLuca v. Brown, 8 Vet. App. 202 (1995).  The Board has considered the Veteran's complaints of pain, and all evidence of record related to limitation of motion, weakened motion, excess motion, incoordination, fatigability, and pain on motion, in determining that the preponderance of the evidence is against the Veteran's claim of entitlement to a rating greater than 20 percent.  However, the weight of the competent evidence demonstrates that Veteran's low back disability has not warranted a higher rating. 

The Board has considered the statements and testimony of the Veteran regarding the severity of his lumbar spine disability.  In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  Gabrielson v. Brown, 7 Vet. App. 36 (1994); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Competency of evidence differs from weight and credibility.  The former is a legal concept determining whether testimony may be heard and considered by the trier of fact, while the latter is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67 (1997); Layno v. Brown, 6 Vet. App. 465 (1994); Cartright v. Derwinski, 2 Vet. App. 24 (1991) (although interest may affect the credibility of testimony, it does not affect competency to testify). 

In this case, the Veteran is competent to report symptoms because that requires only personal knowledge as it comes to him through his senses.  Layno v. Brown, 6 Vet. App. 465 (1994).  He is not, however, competent to identify a specific level of disability according to the appropriate diagnostic codes. 

Competent evidence concerning the nature and extent of the Veteran's lumbar spine disability has been provided by the medical personnel who have examined the Veteran during the current appeal and who have rendered pertinent opinions in conjunction with the examinations.  The medical findings as provided in the examination reports directly address the criteria under which disability due to the lumbar spine is rated.  However, even considering the Veteran's credible testimony regarding his symptoms and the impact of his lumbar spine condition on his ability to function, the findings of the examinations do not support the assignment of higher ratings or additional separate ratings.  

Therefore, the Board finds the examination reports to be more probative than the Veteran's subjective evidence of complaints regarding the severity of symptomatology because they provide objective medical evidence of the manifestations of the service-connected disability.  Cartright v. Derwinski, 2 Vet. App. 24 (1991).

The Board also recognizes the Veteran's complaints of low back pain.  However, pain alone is not a factor that would impact a disability rating under the relevant Diagnostic Codes.  Instead, the Board may only consider the effect pain has on the relevant factors in the Diagnostic Code which, in this case, focus primarily on mobility and function.  The evidence does not show that any additional factors such as pain limit the Veteran's function to the extent that any higher rating is warranted.  In any event, with the exception of incapacitating episodes, Diagnostic Code 5243 is rated identically with or without symptoms such as pain (whether or not it radiates), stiffness, or aching.  38 C.F.R. § 4.71a.

Accordingly, the Board resolves doubt in favor of the Veteran and finds that the criteria for a 20 percent rating, but not higher, are met for lumbar discogenic disease at the L4-L5 level, manifested by chronic low back pain and paralumbar muscle spasm, for the entire appeal period.  However, the preponderance of the evidence is against the assignment of any higher or separate rating during the period under appeal.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Radiculopathy of the Right Lower Extremity

The rating schedule provides guidance for rating neurologic disabilities.  With regard to rating neurologic disabilities, cranial or peripheral neuritis, characterized by loss of reflexes, muscle atrophy, sensory disturbances, and constant pain, at times excruciating, is to be rated on the scale provided for injury of the nerve involved, with a maximum equal to severe, incomplete, paralysis.  38 C.F.R. 
§ 4.123.  The maximum rating that can be assigned for neuritis not characterized by organic changes will be that for moderate, or with sciatic nerve involvement, for moderately severe, incomplete paralysis.  Id.  Cranial or peripheral neuralgia, usually characterized by a dull and intermittent pain, of typical distribution so as to identify the nerve, is to be rated on the same scale, with a maximum equal to moderate incomplete paralysis.  38 C.F.R. § 4.124.

The term "incomplete paralysis" indicates a degree of lost or impaired function substantially less than the type pictured for complete paralysis given with each nerve, whether due to varied level of the nerve lesion or to partial regeneration. When the involvement is wholly sensory, the rating should be for the mild, or at most, the moderate degree.  38 C.F.R. § 4.124a.

The criteria for evaluating disability of the sciatic nerve are found at 38 C.F.R. 
§ 4.124a, Diagnostic Code 8520.  Under this Code, where paralysis is complete; the foot dangles and drops, no active movement possible of muscles below the knee, flexion of knee weakened or (very rarely), an 80 disability evaluation is warranted.  Severe incomplete paralysis with marked muscular atrophy warrants a 60 percent disability evaluation.  A 40 percent evaluation is warranted for moderately severe incomplete paralysis.  A 20 percent evaluation is warranted for moderate incomplete paralysis, and a 10 percent disability evaluation would be warranted for mild incomplete paralysis.  38 C.F.R. § 4.124a, Diagnostic Code 8520.

Diagnostic Code 8515 contemplates a 10 percent rating is warranted for mild incomplete paralysis of the median nerve.  A 20 percent rating is warranted for moderate incomplete paralysis of the minor extremity.  A 30 percent rating is warranted for moderate incomplete paralysis of the median nerve in the major extremity.  A 40 percent rating requires severe incomplete paralysis of the median nerve in the minor extremity, and a 50 percent rating is warranted for severe 

incomplete paralysis of the median nerve in the major extremity.  38 C.F.R. 
§ 4.124a, Diagnostic Code 8515.

The Board observes that the words "slight," "moderate," and "severe" are not defined in the Rating Schedule.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence to the degree that its decisions are "equitable and just."  See 38 C.F.R. § 4.6.  It should also be noted that use of descriptive terminology such as "mild" by medical examiners, although an element of evidence to be considered by the Board, is not dispositive of an issue.  All evidence must be evaluated in arriving at a decision regarding an increased rating.  38 U.S.C.A. § 7104(a); 38 C.F.R. §§ 4.2, 4.6.

In a rating decision in April 2012, the RO granted service connection for right lower extremity radiculopathy with an evaluation of 10 percent, effective December 18, 2006, under Diagnostic Code 8520.  

The Board finds that the Veteran's right lower extremity symptoms are not shown to more nearly  approximate the criteria for an initial rating higher than 10 percent.  That is, the condition is properly characterized as demonstrating mild incomplete paralysis, rather than moderate incomplete paralysis, under Diagnostic Code 8520.  

A VA clinical treatment note in February 2004, recorded complaints of pain radiating to the right leg.  In June 2005, the Veteran complained of numbness in the anterior area of the right leg.  No gross motor or sensory defect was found on examination.   On VA general examination in June 2005, there was occasional limping due to lumbar pain and changes in position.  There was lumbar radiculitis to the right leg.  Sensory examination, reflexes, and coordination were normal.  The examiner diagnosed lumbar radiculitis to the right leg.  Clinical treatment notes in November 2005, showed complaints of low back pain with electric sensation on the anterior area of the right leg.  No gross motor or sensory defect was found on examination.  

On VA examination in December 2006, the Veteran denied parasthesias, but endorsed numbness and leg or foot weakness.  He reported back pain that radiated to the right lower extremity, rated as 8/10, along with a strong burning sensation.  Strength of the right lower extremity was 5/5, other than on plantar flexion and toe extension,.  There was no muscle atrophy and muscle tone was noted as normal.  Sensation of the lower extremity to pinprick and light touch was 1/2.  Lasegue's sign was positive on the right.  

VA treatment report in February 2008 noted the Veteran's complaints of low back pain radiating to the lower extremities.  He denied bowel or bladder symptoms.   In August 2008, the Veteran was seen for low back pain and a burning sensation radiating down his legs.   On palpation there was tenderness over the paraspinal and sciatic notch, with no trigger points.  There were no sensory defects.  Deep tendon reflexes were symmetric, 2+/4+.  Muscle strength was 5/5.  Straight leg raise testing was negative.   Gaenslen's and Patrick's signs were also negative.  The pain was worsened with forward flexion and squatting.  It was noted that in January 2006, a MRI revealed posterior osteophytes, as well as hypertrophy of the posterior elements, L4-L5 central and white tear, with L3-L4 and L5-S1 concentric disc bulges.  

On VA examination in February 2011, the Veteran complained of spasm, daily spine pain, and sharp radiating pain in both legs.  He described the pain as moderate, deep and dull, and rated it as 6/10.  There was no history of hospitalization or flare-ups of the condition.  The Veteran denied parasthesias, numbness, leg or foot weakness, falls, or unsteadiness.  He was able to walk 1/4 mile.  Physical examination revealed normal posture, antalgic gait and no ankylosis.  No spasm or atrophy noted.  Detailed reflex exam findings revealed bilateral knee jerk 1+.  Sensory exam of the right lower extremity revealed decreased vibration as well as decreased pain or pinprick.  There was no atrophy.  The examiner noted clinical evidence of right radiculopathy, which was mild in nature since findings were subtle, sensory and motor, and provocative maneuvers in straight leg raise test, did not elicit classic radicular symptoms.  The examiner opined that the disability had moderate effects on the Veteran's activities of daily living, and affected him occupationally in that he had problems with lifting, carrying, decreased strength and lower extremity pain.  

As noted above, the next higher rating of 20 percent requires evidence of "moderate" incomplete paralysis of the sciatic nerve.  While impairments in sensation and vibration have been documented, the Veteran's impairment has generally been characterized as "mild" as it pertains to the right lower extremity.  Specifically, the VA examiner in June 2011 described the Veteran's right radiculopathy as mild in nature since findings were subtle, sensory and motor, and provocative maneuvers in straight leg raise test, did not elicit classic radicular symptoms.

Moreover, when the involvement is wholly sensory, the rating should be for mild.  See Note at "Diseases of the Peripheral Nerves" in 38 C.F.R. § 4.124(a).  No particular functional impairments relating specifically to the right lower extremity other than pain and decreased strength, are documented anywhere in the evidence.  The Veteran was able to walk 1/4 mile and the function of any joint was not affected by the nerve disorder.  While the Veteran's gait was antalgic, his balance was normal.  Based on all of this evidence, the Board cannot find that the Veteran's radiculopathy of the right lower extremity is better characterized as "moderate."

While the Veteran is competent to report symptoms because that requires only personal knowledge as it comes through his senses.  Layno v. Brown, 6 Vet. App. 465 (1994).  He is not, however, competent to identify a specific level of disability according to the appropriate diagnostic codes. 

Competent evidence concerning the nature and extent of the Veteran's right lower extremity radiculopathy has been provided by the medical personnel who have examined the Veteran during the current appeal and who have rendered pertinent opinions in conjunction with the examinations.  The medical findings as provided in the examination reports directly address the criteria under which disability is rated.  However, the findings of the examinations do not support the assignment of any higher ratings.  

Therefore, the Board finds those examination reports to be more probative than the Veteran's subjective evidence of complaints regarding the severity of symptomatology.  Cartright v. Derwinski, 2 Vet. App. 24 (1991).  Accordingly, the Board finds that an initial evaluation in excess of 10 percent for decreased sensation of the right lower extremity is not warranted.  In reaching this conclusion, the preponderance of the evidence is against the claim for increase and that claim must be denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Umbilical Hernia Repair Scar

Service treatment records show that the Veteran underwent umbilical hernia repair in December 2003.  On VA general examination in June 2005, examination of the abdomen the examiner noted a surgical scar in the naval area due to umbilical herniorrhaphy.  It was noted as well-healed and asymptomatic.  The examiner diagnosed umbilical herniorraphy with a well-healed scar.  An August 2005 rating decision granted service connection for a well-healed scar as residual of a hernia repair, and assigned a noncompensable disability rating, effective December 30, 2004, the first day following discharge from service.  In a rating decision in April 2012, the AOJ increased the Veteran's disability rating to 10 percent, effective December 18, 2006, under Diagnostic Code 7804.  The Veteran contends that he is entitled to higher initial disability ratings.  

At the outset, the Board notes that, while the claim was on appeal, the applicable rating criteria for skin disorders were revised effective October 23, 2008.  38 C.F.R. § 4.118 (2009); 73 Fed. Reg. 54,710 (Sept. 23, 2008).

Generally, in a claim for an increased rating, where the rating criteria are amended during the course of the appeal, the Board considers both the former and the current schedular criteria to determine which is more favorable to the claimant.  Should an increased rating be warranted under the revised criteria, that award may not be made effective before the effective date of the liberalizing change.  Kuzma v. Principi, 341 F.3d 1327 (Fed. Cir. 2003); VAOPGCPREC 7-2003 (2003), 69 Fed. Reg. 25179 (2004).

The revised criteria apply to all applications for benefits received by VA on or after the effective date of October 23, 2008.  73 Fed. Reg. 54,710 (Sept. 23, 2008).  In this case the Veteran's claim was filed prior to October 23, 2008.  However, the regulations also indicate that a Veteran who was rated under Diagnostic Codes 7800 to 7805 prior to October 23, 2008, can request review of under the new criteria irrespective of whether the disability has increased, but that the effective date of any increase under the new rating criteria cannot be effective before October 23, 2008.  Although the implementing regulation for the new rating criteria provides that these revisions apply only to applications for benefits received by VA on or after October 23, 2008, a June 2012 supplemental statement of the case provided the Veteran with the new rating criteria, and applied such criteria.  As such, the Board has evaluated the Veteran's claim under both the old and new criteria in order to ascertain which version would accord him the highest ratings. 

Under the criteria in effect prior to October 2008, a 10 percent disability rating is warranted for scars that are deep or that caused limited motion in an area or areas exceeding 6 square inches (39 square centimeters).  Scars covering a larger area or areas receive a higher rating.  38 C.F.R. § 4.118, Diagnostic Code 7801 (2008).  A deep scar is defined as one associated with underlying soft tissue damage.  38 C.F.R. § 4.118, Diagnostic Code 7801, Note (2) (2008).

Under Diagnostic Code 7802, a 10 percent rating is warranted for superficial scars that do not cause limited motion, in an area or areas of 144 square inches (929 square centimeters) or greater.  38 C.F.R. § 4.118 (2008).  A superficial scar is defined as one not associated with underlying soft tissue damage.  38 C.F.R. § 4.118, Diagnostic Code 7802, Note (2) (2008).

Under Diagnostic Code 7803, a 10 percent rating is warranted for superficial and unstable scars.  38 C.F.R. § 4.118 (2008).  An unstable scar is one where, for any reason, there is frequent loss of covering of skin over the scar.  38 C.F.R. § 4.118, Diagnostic Code 7803, Note (1) (2008).  A superficial scar is one not associated with underlying soft tissue damage.  38 C.F.R. § 4.118, Diagnostic Code 7803, Note (2) (2008).

Under Diagnostic Codes 7804, a 10 percent rating is warranted for superficial scars that are painful on examination.  38 C.F.R. § 4.118 (2008).  A superficial scar is defined as one not associated with underlying soft tissue damage.  38 C.F.R. § 4.118, Diagnostic Code 7804, Note (1) (2008).

According to Diagnostic Code 7805, in effect prior to October 2008, other scars are to be evaluated based on the limitation of function of the affected body part.  Here, the June 2005 examination report and contemporary VA treatment records do not show that the Veteran's hernia scar caused any limitation of function to the affected body area.  Therefore, a discussion of the rating criteria for the affected body part is not needed here.

Subsequent to October 23, 2008, non-burn related scars that do not affect the head, face or neck, may be rated under the diagnostic codes and criteria that follow.  73 Fed. Reg. 54708 (September 23, 2008).  Under the revised Diagnostic Code 7801, a 10 percent rating is warranted for scars that are deep and nonlinear in an area or areas exceeding 6 square inches (39 square centimeters).  Scars covering a larger area or areas receive a higher rating.  38 C.F.R. § 4.118, Diagnostic Code 7801 (2012).  A deep scar is defined as one associated with underlying soft tissue damage.  38 C.F.R. § 4.118, Diagnostic Code 7801 Note (1) (2012).

Under Diagnostic Code 7802, a 10 percent rating is warranted for scars that are superficial and nonlinear in an area or areas of 144 square inches (929 square centimeters) or greater.  38 C.F.R. § 4.118 (2012).  A superficial scar is defined as one not associated with underlying soft tissue damage.  38 C.F.R. § 4.118, Diagnostic Code 7802, Note (2) (2012).

Under Diagnostic Code 7804, a 10 percent rating is warranted for one or two scars that are unstable or painful.  A 20 percent rating is warranted for three or four scars that are unstable or painful.  38 C.F.R. § 4.118 (2012).  An unstable scar is one where, for any reason, there is frequent loss of covering of skin over the scar.  38 C.F.R. § 4.118, Diagnostic Code 7804, Note (1) (2012).

Prior to December 18, 2006, the evidence of record documented a surgical scar in the naval area due to umbilical herniorrhaphy.  It was noted as well-healed and asymptomatic.  The examiner diagnosed umbilical herniorraphy with a well-healed scar.  

With respect to the criteria found at Diagnostic Codes 7801 to 7805 (in effect prior to October 23, 2008), the Board finds that the evidence shows that the disability due to the Veteran's scar does not meet the criteria for a compensable disability rating prior to December 18, 2006.  38 C.F.R. § 4.118 (2008).  Furthermore, as the regulations that became effective October 23, 2008, were not in effect prior to December 18, 2006, they are not for consideration during such portion of the appeal period. 

With respect to the older criteria, the evidence does not show limitation of motion caused by the scar status post-hernia repair to warrant a compensable evaluation under Diagnostic Code 7805.  Also, there is no evidence that the scar was deep, or adhered to the underlying tissue to warrant a compensable rating under Diagnostic Code 7801.  Moreover, while the VA examiner in June 2005 did not report the size of the scar, VA treatment records and subsequent VA examinations show that the scar is no more than 1 centimeter in with and 4 centimeters in length, therefore, it did not warrant a compensable rating under the criteria of Diagnostic Codes 7801 and 7802.  38 C.F.R. § 4.118 (2008).

Further, on examination, there were no objective medical findings that showed the scar was unstable or resulted in painful motion to warrant a compensable rating under Diagnostic Codes 7803 or 7804.  38 C.F.R. § 4.118 (2008).

Therefore, the Board finds that the evidence does not show that the symptoms of a scar, status post-repair of abdominal umbilical hernia, warranted a compensable disability rating prior to December 18, 2006.  

From December 18, 2006, the evidence consists of a VA examination report dated in December 2006.  That report shows that the Veteran reported that his surgical scar was productive of frequent skin breakdown.  The examiner noted a scar in the umbilicus area that measured 1 centimeter in with and 4 centimeters in length.  There was no tenderness on palpation, adherence to underlying tissue, loss of function, underlying soft tissue damage, skin ulceration, or breakdown over the scar at that time, and the scar was not elevated or depressed.  Texture was normal.  There was no induration or inflexibility.  The scar coloration was darker than the rest of the surrounding skin.  The examiner diagnosed a well-healed umbilical herniorrhaphy scar.  

A VA treatment record dated in January 2008 noted the Veteran's complaints of difficulty wearing protective gear due to an internal net protruding outward as a result of your repaired umbilical hernia, which was causing pain and discomfort.

 On VA skin examination in February 2011, the Veteran reported skin breakdown over the scar with a frequency of 2 or more times per year, but less than monthly.  The examiner noted a documented episode of hernia scar breakdown with associated local infection in June 2007.  He also related pain and discomfort with wearing any belt or vest that pressed on the umbilical area.  The Veteran indicated that there was a piece of wire from the hernia repair internal net, which protruded from the left side of his navel.  He stated that he had attempted to remove it with scissors on 3 different occasions.  Physical exam revealed a scar 1 centimeter wide and 1 centimeter in length.  The scar was painful.  There were no signs of skin breakdown.  The scar was superficial with no inflammation, edema, or keloid formation.  No other disabling effects were noted.  There was an area on the left side of the navel where a protruding wire could be palpated.  It measured 3 millimeters by 3 millimeters.  A diagnosis of umbilical herniorrhaphy scar residuals (frequent episodes of skin/scar breakdown) was given.  The examiner noted a healed umbilical scar with a small depressible protrusion (.2 x .2 centimeters) at the internal aspect of umbilical border.  The examiner was unable to tell if this protrusion was secondary to an underlying mesh, nevertheless, this condition was at the umbilicus and any type of belt or garment that causes direct compression on the umbilical area will touch the above mentioned protrusion. 

Under both the old and revised schedule of ratings, a superficial scar that is tender and painful on objective demonstration is entitled to a maximum 10 percent evaluation.  After December 18, 2006, the evidence shows a scar in the umbilicus area that measured at most 1 centimeter in with and 4 centimeters in length.  The scar coloration was darker than the rest of the surrounding skin, and on examination in February 2011, the examiner noted skin breakdown over the scar with a frequency of 2 or more times per year, but less than monthly as well as pain.  The examiner also noted a healed umbilical scar with a small depressible protrusion measuring .2 x .2 centimeters, located at the internal aspect of umbilical border.  The Veteran is currently in receipt of the maximum evaluation possible for 2 superficial and painful residual scars, and a higher rating is not warranted based on these symptoms.

No higher evaluations can be assigned pursuant to any other potentially applicable diagnostic code.  See Butts v. Brown, 5 Vet. App. at 539 (1993).  Diagnostic Codes 7800 and 7801, which could potentially provide higher ratings, are not applicable under the criteria in effect in prior and as of 2008, because the Veteran's residual scars are not located on his face, head or neck (Diagnostic Code 7800), nor is there a deep  scar, nor does the affected area exceed 6 inches (Diagnostic Code 7801).  See 38 C.F.R. § 4.118, Diagnostic Codes 7800, 7801 (2008 & 2012).  The examination reports indicate that the scars are superficial and do not exceed 6 inches.  An evaluation, under the criteria prior to 2008, a superficial, unstable scar is required for a 10 percent rating.  See 38 C.F.R. § 4.118, Diagnostic Codes 7803 (2008).  The evidence does not show that the scars are unstable.  The Veteran is currently assigned a 10 percent evaluation for his scar under Diagnostic Code 7804.  A higher rating under the revised version of Diagnostic Code 7804, currently in effect, is not applicable because no more than 2 scars are involved.  Under the old criteria, a maximum 10 percent evaluation is allowed by Diagnostic Code 7804 (2008).  The evidence does not show that the Veteran's scars meet the criteria for a compensable rating under Diagnostic Codes 7801 or 7802.  38 C.F.R. § 4.118 (2012).

In sum, the Board finds that the evidence does not show entitlement to any rating higher than the currently assigned ratings for scars, status post-repair of an umbilical hernia, of noncompensable prior to December 18, 2006, and 10 percent thereafter.  The Board has considered whether additional ratings are in order, but sees no additional change in severity to justify any higher or staged ratings.  The preponderance of the evidence is against the claim for any higher rating.  

The Board has considered the Veteran's statements regarding symptomatology associated with the residuals scars status post-repair of an umbilical hernia.  In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  Gabrielson v. Brown, 7 Vet. App. 36, 39 (1994); Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 

Competency of evidence differs from weight and credibility.  The former is a legal concept determining whether testimony may be heard and considered by the trier of fact, while the latter is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67 (1997); Layno v. Brown, 6 Vet. App. 465 (1994); Cartright v. Derwinski, 2 Vet. App. 24 (1991) (although interest may affect the credibility of testimony, it does not affect competency to testify). 

In this case, the Veteran is competent to report symptoms because that requires only personal knowledge as it comes through his senses.  Layno v. Brown, 6 Vet. App. 465 (1994).  He is not, however, competent to identify a specific level of disability according to the appropriate diagnostic codes as such is a complex medical question.  See Woehlaert v. Nicholson, 21 Vet. App. 456 (2007) (although the claimant is competent in certain situations to provide a diagnosis of a simple condition such as a broken leg or varicose veins, the claimant is not competent to provide evidence as to more complex medical questions).  

Competent evidence concerning the nature and extent of the Veteran's status post-repair of an umbilical hernia, to include residual scars, has been provided by the medical personnel who have examined the Veteran during the current appeal and who have rendered pertinent opinions in conjunction with the examinations.  The medical findings as provided in the examination reports directly address the criteria under which disability due to scars is rated.  However, the findings of the examinations do not support the assignment of any higher or separate ratings.  The Board finds those examination findings to be highly persuasive and probative.

Therefore, the Board finds those examination reports to be more probative than the Veteran's subjective evidence of complaints regarding the severity of symptomatology.  Cartright v. Derwinski, 2 Vet. App. 24 (1991).  Accordingly, the Board finds that the criteria for a compensable rating prior to December 18, 2006, and greater than 10 percent thereafter, are not met.  The preponderance of the evidence is against the claim for increase and that claim must be denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Major Depressive Disorder Prior to March 25, 2011

By way of background, in a rating decision in August 2005, the RO granted service connection for dysthymic disorder and assigned an initial 10 percent disability rating, effective December 30, 2004, the first day following discharge from service.  Thereafter, in an August 2007 rating decision, an initial 30 percent rating was assigned, effective December 30, 2004.  In a rating decision in June 2012, the RO recharacterized the disability as major depressive disorder and increased the rating to 50 percent, effective March 25, 2011.  The Veteran contends that he is entitled to higher disability ratings. 

The Veteran's major depressive disorder is rated under Diagnostic Code 9434 under the General Rating Formula for Mental Disorders.  38 C.F.R. § 4.130.  Under such regulations, ratings are assigned according to the manifestation of particular symptoms.  The use of the term "such as" in 38 C.F.R. § 4.130 demonstrates that the symptoms after that phrase are not intended to constitute an exhaustive list, but rather are to serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating.  Mauerhan v. Principi, 16 Vet. App. 436 (2002).  Accordingly, the evidence considered in determining the level of impairment under § 4.130 is not restricted to the symptoms provided in the Diagnostic Code.  Instead, VA must consider all symptoms of a claimant's condition that affect the level of occupational and social impairment, including, if applicable, those identified in the American Psychiatric Association : Diagnostic and Statistical Manual of Mental Disorders (4th ed. 1994) (DSM-IV).

The criteria for a 30 percent rating are occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and normal conversation), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, mild memory loss (such as forgetting names, directions, recent events).

The criteria for 50 percent rating are occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks (more than once a week); difficulty in understanding complex commands; impairment of short and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships.

The criteria for a 70 percent rating are occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); and the inability to establish and maintain effective relationships.

The criteria for a 100 percent rating are total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent ability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; and memory loss for names of closest relatives, own occupation, or own name.   

A VA treatment record in March 2005 noted complaints of feeling depressed, anxious, low energy, irritability, nightmares, memories of the war, anhedonia, and problems sleeping.  The clinician noted that the Veteran's mood was depressed and irritable, and his affect was appropriate to content of speech.  He was well groomed and exhibited full contact with reality.  His speech was goal oriented without evidence of circumstantiality.  The Veteran denied any perceptual abnormalities, or suicidal or homicidal ideations.  Memory and abstract thinking were preserved.  Insight and judgment were good.  He was oriented in all spheres and his thought process was coherent, relevant, and logical.  The diagnosis was major depressive disorder with posttraumatic stress disorder (PTSD) traits.  He was assigned a GAF score of 54.  A May 2005 clinical treatment note recorded a GAF score of 62.  

On VA examination in July 2005, the Veteran complained of anxiety, irritability, feeling tense, intolerance of crowds and loud noises.  Treatment consisted of medication and outpatient psychiatric treatment.  He had been employed as a police officer for 10 years.  He previously owned a bakery shop.  The Veteran lived with his spouse and 2 children.  He related that his wife was pregnant.  The Veteran reported frequent and serious quarrels with his wife, becoming verbally aggressive at times.  He had recently hit his wife while sleeping.  He stated that he and his spouse had discussed divorce as a possibility.  The Veteran was described as clean, neatly dressed and groomed.  He was alert and oriented times 3.  His mood was depressed and affect was constricted.  Speech was clear and coherent.  His memory, concentration and attention were good.  Insight and judgment were fair.  He exhibited good impulse control.  He denied hallucinations, homicidal or suicidal ideation.  The examiner diagnosed dysthymic disorder and assigned a GAF score of 70.  

A VA treatment report in November 2005, noted poor memory and concentration, as well as irritability, problems sleeping, anger outbursts, marked diminished interest in participation in activities, increased arousal, and nightmares.  He stated that he had no desire to live.  Reportedly, his relationships with others were impaired, and he had become physically abusive to his spouse.  Mood was depressed and irritable and his affect was constricted.  His memory was intact.  Insight and judgment were fair.  His GAF score was 60.  In December 2005, the Veteran's psychiatric symptomatology was noted as stable.  He was assigned a GAF score of 65.  
   
At a personal hearing held in October 2006 Veteran and his father testified that since the Veteran came from the service his behavior had changed and he had become more anxious and self-isolated.  He was doing things that he never did before.  The Veteran had become very argumentative.  Reportedly, his behavior had affected him occupationally and there were different complaints that people filed in the police station, where the Veteran was employed, and in the court against the Veteran's explosive behavior and not following proper procedures due to his aggression.  

In an October 2006 medical statement, a VA clinician indicated that the Veteran reported hyper alertness, nightmares, irritability, isolation, depressed mood with crying episodes, insomnia, lack of interest in activities, anxiety, poor impulse control, and suicidal thoughts.  The Veteran's interpersonal relationships had been markedly affected by his condition.  The Veteran reported work incidents in which his safety and the safety of others were at risk.  Additionally, his driving had become dangerous to him and his family.  

On VA examination in December 2006, the Veteran complained of problems sleeping, nightmares, physical and verbal aggression, daily anger outbursts.  The Veteran had been physically and verbally aggressive with civilians and relatives and as a result, he had been disarmed by the police force.  The Veteran denied hallucinations, ritualistic or obsessive behavior, homicidal or suicidal ideation, or panic attacks.  Treatment consisted of outpatient group therapy and medication.  The Veteran was described as clean.  Memory was normal.  Psychomotor activity was unremarkable, speech was spontaneous, attention was intact, and his orientation was intact as to person, time and place.  Thought content was unremarkable.  He displayed no inappropriate behavior.  Impulse control was poor.  His affect was constricted  and mood dysphoric.  Attitude was guarded.  The Veteran was assigned a GAF score of 65.  The examiner determined that the Veteran's psychiatric disability was productive of social and occupational impairment, specifically, he had been disarmed by his work supervisor due to aggressive behavior, and his family relationships were strained.  

VA treatment notes from March 2007 to April 2008, documented that Veteran had been disarmed in his capacity as a police officer due to his mental health.  Although in January 2008, he reported that the psychologist at his employment evaluated him and wanted to return him to official arms, but he did not feel ready.  The Veteran worked the night shift to avoid confrontations with others.  He complained of feelings of guilt and worthlessness, anger outbursts, anxiety, concentration and memory problems, depression, irritability, loss of control over his temper, and irritability.  The Veteran reported having marital difficulties.  He was described as disheveled, tired and unshaven, with circles under his eyes.  The Veteran cried during the interview as he recalled his experiences in Iraq, to include the loss of a friend.  There was psychomotor retardation.  Speech was slow and he was distracted.  The Veteran was oriented in all spheres.  Mood was depressed and affect was expressive.  No abnormality of perception was noted.  Recorded GAF scores ranged from 50 to 55.  

On VA examination in March 2008, the Veteran complained of irritability, anxiety, nightmares, depression with episodes of crying, recurrent intrusive memories, problems sleeping, decreased sexual interest, hyper-alertness, lack of interests in activities, and anger outbursts.  The Veteran described severe impulsive reactions that had affected his relations at work and with his family.  He reported arguments with his supervisors and became tearful while describing how his symptoms had affected him at work, to include confrontations with fellow policemen.  Although at the time the Veteran was employed, he stated that he was being "channeled" for retirement, that is, he was being pressured to retire.  The Veteran reported marital problems due to irritability, for which and the police had been called to his house. The Veteran was being treated with anti-psychotic medication and anti-depressants.  The Veteran was described as casually dressed.  His psychomotor activity and thought processes were unremarkable.  There was preoccupation with one or 2 topics.  Memory was normal.  There were no delusions, hallucinations, obsessive or ritualistic behavior, suicidal or homicidal thoughts, inappropriate behavior, or panic attacks.  Affect was constricted.  Attention and orientation were intact.  The Veteran's psychiatric symptoms had resulted in inappropriate behavior, with increased absenteeism and poor social interactions.  Due to incidents during which the Veteran lost control of his temper, he had been referred for psychiatric treatment by his employer.  It was also note that his psychiatric symptoms resulted in serious marital problems and problems with others.  His GAF score was 50, to reflect a severe level of impairment, occupationally and socially.   

In April 2008, the Veteran was psychiatrically hospitalized for major depressive disorder.  It was noted that the Veteran was married, but separated.  He was living with his mother most of the time.  He stated that he had a good relationship with his children and his wife was very understanding.  The Veteran reported a history of being verbally abusive to his relatives and civilians.  He related pulling his gun out and pointing at a man in a vehicle who crashed his car.  Symptoms reported included poor impulse control, irritability, anxiety, depression, crying spells, poor concentration, memory problems, feelings of hopelessness, feelings of worthlessness, suicidal thoughts, and sleep problems.  The Veteran related severe problems at work.  He had not worked since February 2008 after a civilian threatened to report him.  He was very angry at his superior and had thoughts of hurting him and then committing suicide.  The Veteran was described as unshaven and appropriately groomed.  There was no eye contact.  The Veteran exhibited anger outbursts.  There was mild psychomotor retardation.  He seemed alert and was oriented times 3.  Speech was adequate.  Mood was angry and affect was tense and tearful.  Thought process was coherent, goal oriented, and relevant.  He denied visual or auditory hallucinations.  Insight and judgment were poor.  The clinician noted severe irritability and poor impulse control.  The Veteran was determined to be a danger to self and others.  His GAF score was 20.  He was discharged after a few days with a GAF score of 60.  The clinician indicated that throughout the course of treatment the Veteran had shown improved appearance, affect, thought content and perception.  He denied homicidal or suicidal plan or intent.  Upon discharge, the Veteran had been referred to the private psychiatric hospital day treatment facility for outpatient treatment.  A few days later the Veteran was seen with complaints of problems controlling his anger.  His GAF score was 50, and in January 2009 it was 53.  

In August 2009, the Veteran was psychiatrically admitted.  The Veteran was accompanied by his wife, who reported severe domestic violence.  The Veteran had been physically aggressive at home and reported aggressive outbursts and multiple arguments at work.  Reportedly, he was disarmed 3 years earlier when he expressed homicidal intentions against a coworker.  It was noted that his psychiatric condition had not improved despite treatment.  The Veteran reported fears of harming himself or others, impairment of short term memory, depression, frustration, irritability, nightmares, poor impulse control, and problems sleeping, as well as episodes of visual and auditory hallucinations with images of the Jesus and the devil.  He endorsed suicidal ideation.  His GAF score was 20.  He was discharged 6 days later with a GAF score of 55.  In September 2009, the Veteran was determined to be at a high risk of suicide.  On follow up in October and November 2009, the Veteran reported feeling calm and denied suicidal or homicidal ideation or perceptual abnormalities.  He was oriented x 3.  Reportedly, he was working on his marriage. His GAF score was 53.  In December 2009, the Veteran was determined to no longer be a high suicide risk.  

In March 2010, the Veteran and his spouse presented for treatment after the Veteran injured his foot.  According to his spouse, following the injury the Veteran started speaking and acting as if he was in the war.  The behavior lasted for a while, even while he was being treated at the hospital for his injury.  In March and November 2011, the Veteran reported continued problems controlling his anger at work, which resulted in his being moved to a different position at work with another level of responsibility.  The Veteran reported poor tolerance of others and irritability.  In December 2010, the Veteran was assigned a GAF score of 53.  

The medical evidence for the period from December 30, 2004, to March 25, 2011, contained complaints of depression, anxiety, low energy, irritability, nightmares, recurrent intrusive memories of the war, anhedonia, problems sleeping, poor social interactions, feeling tense, intolerance of crowds and loud noises, uncontrolled aggression, problems with concentration, poor memory, anger outbursts, marked diminished interest in participation in activities, hyperarousal, social isolation, crying spells, flashbacks, poor impulse control, feelings of guilt and worthlessness, homicidal ideation, and suicidal thoughts.  In January 2008, the Veteran cried during the interview as he recalled his experiences in Iraq, to include the loss of a friend.  Similarly, on VA examination in March 2008, the Veteran was noted to have become tearful as he related difficulties at work due to his psychiatric symptoms.  A flashback incident was also witnessed and reported by the Veteran's spouse who in March 2010, stated that following a foot injury the Veteran started speaking and acting as if he was in still in the war and his behavior lasted for a while, even while he was being treated at the hospital for this injury.  Treatment consisted of outpatient group therapy and medication, but reportedly it was ineffective.  The Veteran was psychiatrically hospitalized in April 2008 and August 2009, because he was determined to be a danger to self and others.  While VA treatment records during this period generally reflect that the Veteran denied hallucinations, ritualistic or obsessive behavior, or panic attacks, when the Veteran was hospitalized in August 2009, he reported episodes of visual and auditory hallucinations with images of the Jesus and the devil.  In September 2009, the Veteran was determined to be at a high risk of suicide. 

Prior to March 25, 2011, the medical evidence noted the following GAF scores; 54 in March 2005, 62 in May 2005, 70 in July 2005, 60 in November 2005, 65 in December 2005, 65 in December 2006, and from March 2007 to January 2009 GAF scores ranged from 50 to 55.  On psychiatric admission in April 2008, and August 2009, the Veteran's GAF score was 20 and on discharge it was 60 and 55, respectively.  Thereafter VA treatment notes recorded GAF scores of 53.  Accordingly, the Veteran's GAF scores ranged from 20 to 70, with the majority of GAF scores being in the range of 51 to 60.  The Global Assessment of Functioning is a scale reflecting the psychological, social, and occupational functioning on a hypothetical continuum of mental-health illness.  Richard v. Brown, 9 Vet. App. 266 (1996); DSM-IV.  GAF scores from 61 to 70 indicate some mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, and has some meaningful interpersonal relationships.  GAF scores from 51 to 60 indicate more moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).  GAF scores from 41 to 50 indicate serious symptoms (e.g., suicidal ideation, severe obsessional rituals) or any serious impairment in social or occupational functioning (e.g., no friends, unable to keep a job).  GAF scores from 31 to 40 indicate some impairment in reality testing or communication or major impairment in several areas, such as work or school, family relations, judgment, thinking or mood (e.g., depressed man avoids friends, neglects family and was unable to work).  GAF scores from 21 to 30 indicate that behavior is considerably influenced by delusions or hallucinations or serious impairment in communication or judgment (e.g., sometimes incoherent, acts grossly inappropriately, suicidal preoccupation) or inability to function in almost all areas (e.g., stays in bed all day, no job, home, or friends).  38 C.F.R. § 4.125; DSM-IV.

Neither the number of symptoms, nor the type of symptoms, nor the GAF score controls in determining whether the criteria for a 50 percent rating have been met.  It is the effect of the symptoms, rather that the presence of symptoms, that is the most important consideration.  The Board finds that for the appeal period prior to March 25, 2011, the Veteran's symptoms met the criteria for a 50 percent rating of occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks (more than once a week); difficulty in understanding complex commands; impairment of short and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships.

As for the effect of the Veteran's symptoms on work or family relations, the evidence of record shows that prior to March 25, 2011, the Veteran had been employed as a police officer for at least 10 years, and he had previously owned a bakery shop.  Increasingly the Veteran experienced problems at work relating to coworkers, as well as civilians.  There were different complaints that people filed in the police station and in the court against the Veteran's explosive behavior.  It was also noted that he would become aggressive and disregarded protocol.  Reportedly, his safety and the safety of others was put at risk on more than one occasion.  It is apparent that the Veteran was disarmed in his capacity as a police officer due to his mental health, specifically, he was not authorized to carry a firearm after he expressed homicidal intentions against a coworker.  Although in January 2008, he reported that the psychologist at his employment evaluated him and wanted to return him to official arm, he did not feel ready.  The Veteran worked the night shift to avoid confrontations with others.  In March 2008, he complained that he was being forced to retire.  The examiner determined that the Veteran's psychiatric symptoms had resulted in inappropriate behavior, with increased absenteeism and poor social interactions.  Additionally, due to incidents during which the Veteran lost control of his temper, he had been referred for psychiatric treatment by his employer.  The examiner opined that the Veteran's psychiatric disorder resulted in severe occupational impairment.  On psychiatric hospitalization in April 2008, the Veteran reported that he had not worked since February 2008 after a civilian threatened to report him.  He was very angry at his superior and had thoughts of hurting him and then committing suicide.  Subsequent treatment records reflect continued problems at work due to the Veteran's failure to control anger outbursts and aggression, which resulted in his being moved to a different position with another level of responsibility.  

Socially, the evidence shows that the Veteran lived with his wife and children, although at some point they separated and he lived with his mother during that time.  While the Veteran reported having a good relationship with his children, the evidence shows that the Veteran's marital relationship was severely strained due to problems controlling his anger.  There are numerous reports of verbal aggression, and frequent and serious quarrels between the Veteran and his spouse.  It is apparent that at least on one occasion the Veteran became physically abusive to his wife and the police had been called to his house on more than one occasion.  In general, the Veteran's interpersonal relationships had been markedly affected by his condition and resulted in poor social interactions.  In April 2008, the Veteran related pulling out a gun at a man in a vehicle who crashed the Veteran's car.  On VA examination in March 2008, the examiner described severe social impairment due to the service-connected psychiatric disorder.  

As for the effect of the Veteran's symptoms on judgment, thinking, or mood, the evidence of record, to include VA treatment notes and VA examination reports, show that in general, the Veteran's mood was depressed, and at times it was also irritable, angry and dysphoric.  His affect was mostly constricted.  His speech was mostly described as appropriate, goal oriented, clear and coherent.  Psychomotor activity ranged from unremarkable to mildly retarded.  Memory, concentration and abstract thinking were mostly preserved.  Insight and judgment were variously described as poor, fair, and good.  He was oriented in all spheres and his thought process was coherent, relevant, and logical.  The Veteran was generally described as clean, neatly dressed and groomed, although on at least one occasion he was observed to be disheveled, tired, and unshaven, with poor eye contact.  In August 2009, the Veteran reported episodes of visual and auditory hallucinations.  

In view of the foregoing, the Board concludes that the evidence is in relative equipoise as to the level of impairment resulting from the Veteran's major depressive disorder.  Therefore, the Board resolves all doubt in his favor and finds that, he is entitled to at least an initial 50 percent rating prior to March 25, 2011.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  To this extent only, the appeal is granted at this time.  As discussed below, whether the Veteran is entitled to an evaluation in excess of 50 percent for major depressive disorder is being remanded and is therefore not analyzed herein. 

Other Considerations

The Board has considered whether staged ratings under Fenderson, supra, in addition to those already assigned, are appropriate for the Veteran's service-connected disabilities; however, the Board finds that his symptomatology has been stable throughout the appeal period.  Therefore, assigning additional staged ratings for such disabilities is not warranted.  

Additionally, the Board has contemplated whether the case should be referred for extra-schedular consideration.  An extra-schedular disability rating is warranted if the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that application of the regular schedular standards would be impracticable.  38 C.F.R. § 3.321(b)(1).  

In Thun v. Peake, 22 Vet. App. 111, 115-16 (2008), the Court explained how the provisions of 38 C.F.R. § 3.321 are applied.  Specifically, the Court stated that the determination of whether a claimant is entitled to an extra-schedular rating under 
§ 3.321 is a three-step inquiry.  First, it must be determined whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  In this regard, the Court indicated that there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.

Second, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as "marked interference with employment" and "frequent periods of hospitalization."  Third, when an analysis of the first two steps reveals that the rating schedule is inadequate to evaluate a claimant's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extra-schedular rating.  Id.

The Board has carefully compared the level of severity and symptomatology of the Veteran's service-connected back disability, right lower extremity radiculopathy, and surgical scarring resulting from umbilical hernia repair with the established criteria found in the rating schedule.  The Board finds that the Veteran's symptomatology associated with each disability is fully addressed by the rating criteria under which such disability is rated.  In this regard, the Veteran's orthopedic and neurologic impairment associated with his back disability has been addressed as has his painful scarring associated with his umbilical hernia repair.  There are no additional symptoms of such service-connected disabilities that are not addressed by the rating schedule.  Therefore, the Board finds that the rating criteria reasonably describe the Veteran's disability level and symptomatology for his service-connected disabilities.  As such, the Board finds that the rating schedule is adequate to evaluate the Veteran's disability picture.  Moreover, to the extent that the Veteran's disabilities may interfere with his employability, such interference is addressed by the schedular rating criteria.  See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Additionally, there are no attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization.  Consequently, the Board concludes that referral of this case for consideration of an extra-schedular rating is not warranted.  Id.; Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996).  

As indicated in the Introduction, in  Rice, supra, the Court held that a claim for a TDIU is part of an increased rating claim when such claim is expressly raised by the Veteran or reasonably raised by the record.  However, as the Veteran's TDIU claim is being remanded for additional development, no further discussion of such is necessary at this time. 


ORDER

Service connection for residuals of dehydration is denied.

For the entire appeal period, an initial rating of 20 percent, but no higher, for lumbar discogenic disease at the L4-L5 level, manifested by chronic low back pain and paralumbar muscle spasm is granted, subject to the law and regulations, governing the award of monetary benefits.  

An initial rating in excess of 10 percent for right lower extremity radiculopathy is denied.

An initial compensable rating prior to December 18, 2006, and in excess of 10 percent thereafter for surgical scarring resulting from umbilical hernia repair is denied.

Prior to March 25, 2011, an initial rating of 50 percent for major depressive disorder is granted, subject to the law and regulations, governing the award of monetary benefits.  

REMAND

Relevant to the Veteran's claims for an initial rating in excess of 50 percent for major depressive disorder and TDIU, the Board finds that a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's claims so that he is afforded every possible consideration.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

The Veteran underwent a VA psychiatric examination in on March 25, 2011.  By a rating decision in June 2012, the Veteran's disability rating for major depressive disorder was increased to 50 percent effective March 25, 2011, the date of examination.  However, subsequent VA treatment notes show that in July 2011, the Veteran reported that he stopped working in May 2011, and was applying for SSA disability benefits due to his emotional condition.  He did not expect to return to work.  

Initially, the Board notes that VA has a duty to obtain SSA records when they may be relevant to a Veteran's claim.  Therefore, the Veteran's records regarding SSA benefits, including the complete medical records upon which any decision was based, should also be obtained.  Murincsak v. Derwinski, 2 Vet. App. 363 (1992); Collier v. Derwinski, 1 Vet. App. 413 (1991). 

Next, VA's duty to assist includes a duty to provide a medical examination or obtain a medical opinion where it is necessary to make a decision on the claim.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4); Robinette  v. Brown, 8 Vet. App. 69 (1995).  Veteran was last examined by VA in March 2011.  Although the Veteran's last VA examination is not overly stale, review of the claims file shows that his psychiatric disability may have worsened since March 2011.  Specifically, approximately 4 months after the examination, the Veteran reported that his psychiatric symptoms rendered him unemployable and he had stopped working in May 2011.  As such, the Board finds that reexamination is needed to determine the current severity of the Veteran's service-connected psychiatric disorder, insofar as assessing the impact on his employability.  See Allday v. Brown, 7 Vet. App. 517, 526 (1995) (where record does not adequately reveal current state of claimant's disability, fulfillment of statutory duty to assist requires a contemporaneous medical examination, particularly if there is no additional medical evidence that adequately addresses the level of impairment of the disability since the previous examination). 

Additionally, as mentioned in the Introduction, the evidence of record raises a claim for entitlement to TDIU, as the Veteran has asserted that he is unemployable due to his major depressive disorder.  Rice, supra.  The Board finds that the Veteran's claim for TDIU is inextricably intertwined with the issue of whether the Veteran is entitled to an evaluation in excess of 50 percent for his major depressive disorder since both involve whether there is total occupational impairment.  See Smith v. Gober, 236 F.3d 1370, 1372 (Fed. Cir. 2001) (where facts underlying separate claims are "intimately connected," interests of judicial economy and avoidance of piecemeal litigation require that the claims be adjudicated together).  As the claim for an increased rating for a psychiatric disorder is being remanded for additional development, the outcome of which could possibly have bearing on whether the Veteran meets the criteria for TDIU benefits, the Board finds that the claim for TDIU is inextricably intertwined with his claim for an increased rating for major depressive disorder.  Harris v. Derwinski, 1 Vet. App. 180, 183 (1991).

Additionally, as relevant to his TDIU claim, the Veteran should be provided VCAA notice regarding the information and evidence necessary to substantiate a TDIU claim, be requested to complete and return VA Form 21-8940 (Veteran's Application for Increased Compensation Based on Unemployability), and an opinion regarding whether his service-connected disabilities, either singularly or jointly, render the Veteran unemployable should be obtained.  See Friscia v. Brown, 7 Vet. App. 294, 297 (1994). 

Finally, as the Veteran receives medical care through VA, treatment records dating from June 2012 from the San Juan VA Medical Center should be obtained.  See Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA has constructive notice of VA generated documents that could reasonably be expected to be part of the record).  Also, the Veteran should be requested to provide any outstanding private medical records or authorize VA to obtain the records, to include medical records for any psychiatric hospitalizations and outpatient treatment records, as well as any medical records for mental health treatment provided in relation to the Veteran's employment with the State Police Department.  

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be provided with proper VCAA notice regarding the evidence and information necessary to substantiate his TDIU claim.  He should also be requested to complete and return VA Form 21-8940 (Veteran's Application for Increased Compensation Based on Unemployability).

2.  Obtain the Veteran's VA treatment records dated since June 2012 from the San Juan VA Medical Center.  All reasonable attempts should be made to obtain any identified records.  If any records cannot be obtained after reasonable efforts have been made, issue a formal determination that such records do not exist or that further efforts to obtain such records would be futile, which should be documented in the claims file.  The Veteran must be notified of the attempts made and why further attempts would be futile, and allowed the opportunity to provide such records, as provided in 38 U.S.C.A. § 5103A(b)(2) and 38 C.F.R. § 3.159(e).

3.  Obtain from the SSA and associate with the claims file a copy of any decision issued regarding the Veteran's claim for Social Security disability benefits and the records, including medical records relied upon in that decision.  All reasonable attempts should be made to obtain any identified records.  If any records cannot be obtained after reasonable efforts have been made, issue a formal determination that such records do not exist or that further efforts to obtain such records would be futile, which should be documented in the claims file.  The Veteran must be notified of the attempts made and why further attempts would be futile, and allowed the opportunity to provide such records, as provided in 38 U.S.C.A. § 5103A(b)(2) and 38 C.F.R. § 3.159(e).

4.  Contact the Veteran and request that he provide sufficient information and authorization, to request any additional evidence pertinent to the claims on appeal, including medical records for mental health treatment rendered in relation to the Veteran's employment with the State Police Department.  After securing the necessary authorizations for release of that information, seek to obtain copies of all records referred to by the Veteran.  All reasonable attempts should be made to obtain any identified records.  If any records cannot be obtained after reasonable efforts have been made, issue a formal determination that such records do not exist or that further efforts to obtain such records would be futile, which should be documented in the claims file.  The Veteran must be notified of the attempts made and why further attempts would be futile, and allowed the opportunity to provide such records, as provided in 38 U.S.C.A. § 5103A(b)(2) and 38 C.F.R. § 3.159(e).

5.  After the above development is completed, schedule the Veteran for a VA examination to determine the extent and severity of his major depressive disorder.  The claims file must be made available to the examiner.  All necessary tests should be conducted.  The examiner should specifically provide a full multi-axial diagnosis pursuant to DSM-IV, to include all pertinent findings and estimate the Veteran's GAF score.  He or she should also identify the nature and severity of all current manifestations of the Veteran's service-connected major depressive disorder.  The examiner must also indicate the impact the Veteran's major depressive disorder on his ability to secure or follow a substantially gainful occupation.  The examiner must provide a complete rationale for any stated opinion.   

6.  After obtaining any outstanding treatment records relevant to the Veteran's service-connected disabilities and conducting the aforementioned VA examination for his major depressive disorder, the claims file should be forwarded to an appropriate medical professional to offer an opinion as to whether the Veteran's service-connected disabilities render him unemployable.  The claims file and a copy of this Remand must be made available to the examiner, and the examiner shall indicate in the report that the claims file was reviewed.  The need for an additional examination of the Veteran is left to the discretion of the examiner selected to write the opinion.

Following a review of the record, the examiner should render an opinion as to whether the Veteran is unable to secure or follow a substantially gainful occupation as a result of his service-connected disabilities, either singularly or jointly, taking into consideration his level of education, special training, and previous work experience, but not his age or any impairment caused by nonservice-connected disabilities.  In this regard, the Veteran is service-connected for major depressive disorder, bilateral shoulder impingement syndrome, lumbar spine disability, residuals of umbilical herniorrhaphy, and bilateral lower extremity radiculopathy.

If the Veteran's service-connected disabilities do not cumulatively render him unemployable, the examiner should suggest the type or types of employment in which the Veteran would be capable of engaging with his current service-connected disabilities, given his current skill set and educational background. 

The examiner must provide a complete rationale for any stated opinion. 

7.  After completing the above, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's claims should be readjudicated based on the entirety of the evidence.  If the claims remain denied, the Veteran and his representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.

Thereafter, the case should be returned to the Board for further appellate consideration, if otherwise in order.  The Board intimates no opinion as to the outcome of this case.  The Veteran need take no action until so informed.  The purpose of this REMAND is to ensure compliance with due process considerations.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



______________________________________________
A. JAEGER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


